Citation Nr: 0121402	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  96-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic blepharitis and 
nasolacrimal duct obstruction as secondary to exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.

This case came to the Board of Veterans' Appeals (Board) from 
a February 1995 RO decision which denied service connection 
for chronic blepharitis and nasolacrimal duct obstruction 
(claimed as chronic conjunctivitis with nasolacrimal duct 
obstruction) secondary to claimed exposure to mustard gas.  
The veteran was notified of this decision in February 1995.  
A notice of disagreement was received in February 1996.  The 
statement of the case was issued in May 1996, and a 
substantive appeal addressing this issue was received in June 
1996.  A personal hearing was held before an RO hearing 
officer in October 1996.  A Board hearing was initially 
requested, but by a statement dated in January 1998, the 
veteran withdrew his hearing request.  In a March 1998 
decision, the Board denied the claim as not well grounded.

In an August 2000 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) reversed the 
Board's March 1998 decision and remanded the case to the 
Board.  In June 2001, the veteran's representative submitted 
additional written argument.

The Board notes that by a statement dated in December 1996, 
the veteran asserted that there was clear and unmistakable 
error (CUE) in the February 1995 decision.  A CUE claim is 
inappropriate at this time, as the veteran has appealed this 
decision and it is therefore not a final decision which may 
be challenged on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2000).






FINDINGS OF FACT

1.  The veteran's current chronic blepharitis and 
nasolacrimal duct obstruction were not manifest until many 
years after service and are not related to an incident of 
service.

2.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  Chronic blepharitis and nasolacrimal duct obstruction 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§  3.303, 3.316 (2000).

2.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1946 to April 1947.  His separation qualification record 
shows that he was the chief of a finance disbursing section.  
A review of his service medical records shows that on medical 
examination performed for enlistment purposes in February 
1946, no eye abnormalities were noted.  His uncorrected 
vision was 20/50 in each eye.  His eyes were examined in 
March 1946 for the purpose of obtaining prescription 
eyeglasses.  On medical examination performed for separation 
purposes in March 1947, no eye abnormalities were noted.  His 
uncorrected vision was 20/50 in each eye.  Service medical 
records are negative for a chronic eye disorder, and do not 
reflect participation in mustard gas tests or any other 
incidents of exposure to mustard gas.

In April 1947, the veteran submitted a claim for service 
connection for constant nervousness and stammering; he did 
not mention an eye condition, and did not report in-service 
exposure to mustard gas.

In March 1994, the veteran submitted a claim for service 
connection for an eye disorder.  He said his eyes had watered 
excessively and burned ever since he was exposed to mustard 
gas during Army training in 1946.  He reported that he was 
treated for mustard gas exposure from 1946, at Fort Knox, 
Kentucky, through discharge.  The only post-service treatment 
he reported was by Dr. Baker in March 1993.  In an attached 
statement, he said that shortly after entering service in 
1946, he was exposed to mustard gas during Army basic 
training.  He said that soon thereafter, his eyes watered 
excessively and burned, and he went to sick call.  He said he 
was told that the tests were Top Secret and permanently 
confidential, that they would not be documented, and that he 
was not permitted to tell Army medical staff the cause of his 
condition.  He stated that after service, his eye condition 
persisted and he saw several doctors in various cities, but 
told none of them of his mustard gas exposure.  He said that 
none of these doctors diagnosed the condition as related to 
mustard gas exposure.  He said he did not report his mustard 
gas exposure until news articles appeared regarding mustard 
gas, and said he then went to see Dr. Baker, who linked his 
condition to mustard gas.

Post-service medical records are negative for an eye disorder 
until 1993.  The veteran submitted two letters dated in April 
1993 from K. S. Baker, MD.  In the first letter, she related 
that she performed an ophthalmologic examination on the 
veteran in March 1993, and that the veteran reported that he 
was involved in a mustard gas experiment during his Army 
service.  She said the veteran complained of chronic watering 
and irritation of the eyes with an occasional foreign body 
sensation.  He said his eyes were watery since age 18.  On 
examination, there was a partial nasolacrimal duct 
obstruction which accounted for his increased tearing.  The 
remainder of the anterior segment was normal, including 
conjunctiva, cornea, anterior chamber and iris.  There were 
mild nuclear sclerotic changes of the lens.  The fundus was 
normal.  She concluded that the veteran had partial 
nasolacrimal duct obstruction in both eyes, and added, "I am 
unsure of the duration of this and am unaware of whether 
mustard gas could have potentially caused this especially 
since his symptoms have dated to his teenage years.  In 
addition he has a mild refractive error which is corrected 
with glasses."  She did not diagnose conjunctivitis.

In a subsequent letter dated in April 1993, Dr. Baker said 
that the veteran brought some additional points to her 
attention which he wished to be clarified.  She noted that 
the veteran reported that he was drafted into the Army at age 
18, and that prior to service he had no problem with weeping 
or chronic watering of the eyes, or chronic irritation of the 
eyes.  She said that the veteran related that he had chronic 
eye irritation after mustard gas tests, and that he did not 
seek medical treatment as a civilian ". . . because he was 
not aware of the mustard gas problems."  She indicated that 
on examination in March 1993, the veteran's ocular surface 
was normal, but he had a partial obstruction of the lacrimal 
system in both eyes.  She added, "As far as I know, mustard 
gas can cause ocular surface problems, but I am unaware of 
whether it causes nasolacrimal duct obstruction.  It appears 
that it may have been a culprit in [the veteran's] case, but 
I am unable to prove that at this time."  She did not 
diagnose conjunctivitis.

By a statement dated in May 1994, the veteran essentially 
reiterated his assertions.  He said he was exposed to mustard 
gas in a secret test during in-service training at Fort Knox 
in 1946.  He claimed he had chronic conjunctivitis as a 
result of this exposure, which caused his eyes to feel 
irritated and tears to run down his cheeks. 

In a May 1994 memorandum, the National Personnel Records 
Center indicated that the veteran's service records had been 
destroyed in a 1973 fire at that facility, and that a record 
of exposure to mustard gas could not be reconstructed.

By a statements dated in August 1994, the veteran reiterated 
his assertions regarding current conjunctivitis linked to in-
service mustard gas exposure.  He said he did not tell any 
civilian doctors of his participation in secret mustard gas 
tests until after news articles reported that secret tests 
had been performed.  In November 1994, he asserted that he 
had chronic conjunctivitis and partial nasolacrimal duct 
obstruction due to mustard gas exposure.

At a January 1995 VA optometry examination, the veteran 
complained of chronic burning and irritation of both eyes 
since a secret mustard gas test in 1944.  The examiner noted 
that the veteran also had a history of partial nasolacrimal 
duct obstruction.  On examination, the veteran's best 
corrected visual acuity at distance was 20/20.  There was a 
normal anterior chamber, cornea, and iris, bilaterally.  
Trace nuclear sclerotic cataracts were seen bilaterally, the 
tear breakup time was about 5 seconds bilaterally with grade 
1+ debris bilaterally.  There was grade 1+ blepharitis 
bilaterally.  A dilated fundus evaluation revealed a normal 
macula, vessels, periphery, and disks.  The diagnostic 
assessment was mild chronic blepharitis in both eyes.  The 
examiner prescribed long-term lid hygiene and artificial 
tears as needed.  He noted that the veteran was a glaucoma 
suspect.

In October 1996, the veteran submitted additional written 
argument.  He asserted that Dr. Baker's medical opinion was 
of more probative value than that of the VA optometrist, 
since Dr. Baker is an ophthalmologist.  He contended that the 
VA optometrist indicated an improper diagnosis.  He asserted 
that his nasolacrimal duct obstruction was an extension of 
chronic conjunctivitis, and that it was caused by exposure to 
mustard gas.  He submitted a photocopy of two pages from the 
Federal Register regarding a proposed addition to VA 
regulations (38 C.F.R. § 3.316) regarding claims for 
disabilities resulting from the chronic effects of exposure 
to mustard gas under certain circumstances.  This Federal 
Register entry notes that during World War II, classified 
mustard gas tests were performed on servicemembers.  It was 
noted that medical records associated with the tests were 
generally unavailable.

At an October 1996 RO hearing, the veteran reiterated many of 
his assertions.  He contended that he incurred a chronic 
bilateral eye disability as a result of in-service mustard 
gas exposure during secret tests.  He asserted that his 
current nasolacrimal duct obstruction was an extension of 
chronic conjunctivitis.  He stated that during service, he 
participated in mustard gas testing which involved wearing 
infected clothing for an hour or two, and that he was told 
that there would be no hazard to his health and that he was 
not to report to sick call.  He said that after the test his 
eyes hurt and watered.  He said it felt as if he had 
something in his eyes.  He related that he did not go to sick 
call for this condition during service, but merely splashed 
water on his face.  He stated that he had been treating 
himself by splashing his face with water for the past fifty 
years, and that he still had eye watering and irritation.  He 
said he did not seek treatment from an ophthalmologist until 
the 1990s because he had been told never to tell anyone of 
the testing.  He provided additional testimony regarding the 
in-service mustard gas tests; he said he was in a closed 
chamber and wore protective clothing.  He said he was only 
treated by Dr. Baker in 1993, and that there were no 
additional medical records from that doctor.  The veteran's 
representative asked the hearing officer if it was true that 
the veteran must show that he had a current disability which 
was related to in-service mustard gas exposure, and the 
hearing officer indicated that that was correct.

In December 1996, the veteran submitted statements in which 
he essentially reiterated his assertions.  He enclosed 
medical records from a private physician, Dr. Strong, and 
said she did not treat him for a condition related to mustard 
gas exposure, but rather screened him for glaucoma.  Records 
from Dr. Strong reflect that his vision was evaluated, he 
underwent a fundus examination, and that he was evaluated for 
glaucoma.  No diagnoses were indicated.  The veteran also 
enclosed a copy of a page from the American Legion Magazine, 
which reflects that another veteran was seeking witnesses to 
verify that he was involved with secret mustard gas testing 
in Louisiana.

At a December 1996 VA ophthalmologic examination, the veteran 
reported that he was exposed to mustard gas during service, 
and that he had constant tearing with tears running down his 
face ever since then.  He said that the tearing was constant 
and was aggravated by wind.  On external examination, the 
pupils, extraocular muscle function, muscle balance, and 
gross peripheral vision fields were full and normal 
bilaterally.  On slit lamp examination, the lid skin surfaces 
were benign without evidence of scarring.  There was no 
evidence of skin breakdown, the lid margins of both eyes 
showed loss of cilia, debris, and collarettes of both upper 
and lower lids.  The tear meniscus was slightly increased 
bilaterally.  The lacrimal punctae were patent although 
slightly reduced in overall diameter of opening bilaterally.  
The conjunctival surfaces were benign without any scarring in 
both eyes.  The cornea was clear without any evidence of 
scarring or vascularization in both eyes.  The remainder of 
the slit lamp examination including the anterior chamber iris 
and lens were all within normal limits bilaterally.  On 
examination of the intranasal cavity, the nasal mucosa and 
intranasal structures were without scarring or other major 
abnormalities.  The diagnostic impressions were relative 
nasolacrimal duct obstruction bilaterally by history, with 
examination findings consistent with this diagnosis, and 
bilateral blepharitis, moderately severe.  The examiner 
stated, "It is not likely that any naso-lacrimal duct system 
obstruction is due to the veteran's alleged exposure to 
mustard gas 50 years ago."  The veteran was instructed in 
lid hygiene.

In a December 1996 attachment, the same VA ophthalmologist 
discussed the effects of mustard gas, noting that three 
groups of tissues are injured by mustard gas exposure:  skin, 
pulmonary, and ocular.  He indicated that the typical 
immediate ocular problem is conjunctivitis which appears 
within several hours up to 48 hours, with symptoms including 
pain, photophobia, tearing, and blurred vision.  He said that 
with mild exposure, ocular injuries healed in two weeks, and 
that ocular injuries from moderate exposure healed in three 
to six weeks, and sometimes involved vascularization of the 
cornea.  He indicated that severe exposure led to corneal 
opacification, vascularization, and blindness.  He stated 
that the medical literature discussed cases of delayed 
keratopathy in which the patients initially had severe 
corneal burns, then a lack of symptoms for many years.  
Recurrences were preceded by conjunctivitis and clouding of 
the cornea with a stromal keratitis, leading to corneal 
opacification, repeated ulcerations of the cornea, and 
blindness.  He said that damage to the conjunctiva by mustard 
gas was manifested by marbling with development of porcelain 
white areas in the episclera adjacent to the limbus and 
sausaging of vessels overlying the porcelain white areas.  In 
delayed disease there would be opacification of both sclera 
and cornea as evidence of prior disease even at the time of 
delayed keratitis and repeated ulceration.  The examiner 
noted that with respect to the veteran's case, there was no 
evidence of significant past or present pulmonary disease, 
and no evidence of significant skin burns.  He saw no 
evidence of scarring or hyperpigmentation.  With respect to 
the eyes, he indicated that there was no evidence of scarring 
of the cornea, no evidence of marbling or porcelain white 
areas in the episclera adjunct to the limbus, no evidence of 
sausaging of vessels in the conjunctiva or the episcleral 
areas, and no evidence of vascularization of the cornea.  He 
noted that the veteran did not have corneal ulceration.  He 
noted that the literature stated that the palpebral 
conjunctiva and the conjunctiva in the cul-de-sacs are 
relatively unaffected by mustard vapor, and said, "If the 
areas in the cul-de-sacs and the hidden conjunctiva are 
rarely affected I find it very hard to believe that some 50 
years following exposure a relative obstruction of the naso-
lacrimal duct system could be related to the alleged exposure 
to mustard gas."  

The VA ophthalmologist concluded, "It is my medical opinion 
that scarring closed of the naso-lacrimal duct by an action 
of a war gas such as sulphur mustard without evidence of 
other severe ocular disease such as significant conjunctival 
or corneal scarring and without evidence of significant 
respiratory mucosa damage or history of pulmonary edema, 
dyspnea, bronchitis or bronchopneumonia is not a reasonable 
cause and effect relationship.  In addition, I am unable to 
find reference to any case of late, delayed obstruction of 
the naso-lacrimal duct system by exposure to any war gas in 
any of the world's ophthalmic literature.  Relative naso-
lacrimal duct obstruction is a fairly common problem in 
persons in the seventh decade of life and I think that it is 
somewhat a stretch of the imagination for an ophthalmologist 
to state that 'it appears it may have been the culprit in 
[the veteran's] case' after an alleged exposure to mustard 
gas 50 years ago."

By a statement dated in February 1997, the veteran reiterated 
many of his assertions.  He contended that he had chronic 
conjunctivitis with nasolacrimal duct obstruction due to 
mustard gas exposure.  He contended that Dr. Baker's opinion 
clearly linked his current eye disorders with in-service 
mustard gas exposure, and that the December 1996 VA medical 
opinion was biased.  He argued that the December 1996 VA 
doctor's opinion did not show that his condition was not 
related to mustard gas exposure.  He requested that he be 
given the benefit of the doubt.

In a March 1998 decision, the Board denied the veteran's 
claim for service connection for chronic blepharitis and 
nasolacrimal duct obstruction as secondary to exposure to 
mustard gas, on the basis that the claim was not well 
grounded.

In a brief submitted to the Court in December 1999, the 
veteran's representative reiterated many of the veteran's 
assertions. 

In an August 2000 memorandum decision, the Court reversed the 
Board's March 1998 decision and remanded the case to the 
Board.

By a statement dated in June 2001, the veteran's 
representative noted that there had been a recent change in 
the law, specifically the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), and requested that the case be 
referred for an independent medical opinion on the etiology 
of the veteran's claimed conditions.

II.  Analysis

On November 9, 2000, the President approved the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096, which made several amendments to 
the law governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

As the veteran's claim for service connection for chronic 
blepharitis and nasolacrimal duct obstruction secondary to 
mustard gas exposure were pending when the statutes 
pertaining to the VA's duty to assist were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board has 
considered both the old statutes (38 U.S.C.A. §§ 5102, 5103, 
5106, 5107 (West 1991)) pertaining to the VA's duty to 
assist, and the VCAA, and finds that the VCAA is more 
favorable to the veteran as it provides additional 
protections, and it will therefore be applied in this case.  
Karnas, supra.

The Board finds that the RO has met its duty to assist the 
veteran in the development of these claims under the VCAA.  
By virtue of the statement of the case, subsequent 
supplemental statements of the case, the October 1996 RO 
hearing, and the now vacated March 1998 Board decision, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The veteran has stated that there 
are no additional pertinent medical records to be obtained.  
He said he did not seek treatment for residuals of mustard 
gas exposure until 1993, when he was examined by Dr. Baker.  
Records of such examination are on file.  The veteran has 
been examined by both a VA optometrist and a VA 
ophthalmologist.  It appears that all available evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder, including 
service medical records.  The Board finds that there is ample 
medical and other evidence of record on which to decide the 
claim, and that neither the veteran nor his representative 
has pointed to any additional available records that have not 
been obtained and which would be pertinent to the present 
claim.  Therefore, the Board finds that all facts that are 
relevant to this issue have been properly developed and that 
no further action is required in order to comply with VA's 
duty to assist.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].

The Board notes that the veteran's representative has 
requested that the case be referred for an opinion by an 
independent medical expert on the etiology of the claimed 
conditions.  The applicable law pertaining to independent 
medical opinions provides as follows: 

(a) When, in the judgment of the Board, 
expert medical opinion, in addition to 
that available within the Department, is 
warranted by the medical complexity or 
controversy involved in an appeal case, 
the Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not employees of 
the Department.
(b) The Secretary shall make necessary 
arrangements with recognized medical 
schools, universities, or clinics to 
furnish such advisory medical opinions at 
the request of the Chairman of the Board.  
Any such arrangement shall provide that 
the actual selection of the expert or 
experts to give the advisory opinion in 
an individual case shall be made by an 
appropriate official of such institution.
(c) The Board shall furnish a claimant 
with notice that an advisory medical 
opinion has been requested under this 
section with respect to the claimant's 
case and shall furnish the claimant with 
a copy of such opinion when it is 
received by the Board.

38 U.S.C.A. § 7109 (West 1991).

The Board finds that the case does not present a material 
issue of such medical complexity or controversy as to warrant 
obtaining an opinion from an independent medical expert.  
Hence, good cause not being shown, an advisory opinion from 
an independent medical expert is not required under 
38 U.S.C.A. § 7109 (West 19991).  See also 38 C.F.R. § 20.902 
(2000).

The veteran claims service connection for chronic blepharitis 
and nasolacrimal duct obstruction which he asserts were 
incurred as a result of mustard gas exposure during military 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The governing regulation regarding presumptive service 
connection for residuals of mustard gas exposure provides as 
follows.

§ 3.316 Claims based on chronic effects of exposure to 
mustard gas. 

(a) Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition: 

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin. 

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.  

(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia. 

(b) Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See § 
3.303). 

38 C.F.R. § 3.316 (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to 
prevail on a direct basis, the evidence would have to prove 
that the veteran's existing eye disabilities were at least as 
likely as not the cause of his current eye conditions.

The veteran's service medical records are negative for a 
chronic eye disorder, and no eye abnormalities were noted on 
separation medical examination in March 1947.  There is no 
post-service medical evidence of a chronic eye disorder until 
the 1990s, more than 40 years after separation from service.  
While the veteran reported postservice symptomatology, he is 
not competent to diagnose the disability causing such 
symptoms.  It is also pertinent that his private physician 
said she was unsure of the duration of the veteran's partial 
nasolacrimal duct obstruction.  Thus, the veteran's claim 
fails on the basis of the conditions in issue having had 
their onset in service.  

Therefore, the determinative issues presented by the claim 
are (1) whether the veteran had full body exposure to mustard 
gas during service; (2) whether he has any of the current 
disorders subject to the presumption, and if not; (3) whether 
he has any non-presumptive disability related by medical 
evidence to exposure to mustard gas during service.

The question of whether the veteran had the requisite 
exposure to mustard gas need not be answered for purposes of 
this decision as will become apparent in the discussion 
below.  In this regard, the decision does not rest on the 
question of mustard gas exposure but on the relationship of 
the diagnosed disabilities to mustard gas.  Moreover, it is 
clear that the veteran does not have any current disorders 
subject to the presumption.  While he may believe that he has 
conjunctivitis, the presence of this disability has not been 
confirmed by any medical personnel.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the last question to be answered is whether he 
has any non-presumptive disability related by medical 
evidence to exposure to mustard gas during service.  The 
discussion below will assume (but not concede) for purposes 
of argument that the veteran had the required exposure in 
service.   In April 1993, a private physician, Dr. Baker, 
said she examined the veteran in March 1993, and noted that 
he reported a history of mustard gas exposure and a history 
of chronic watering and irritation of the eyes since that 
time.  She diagnosed partial nasolacrimal duct obstruction in 
both eyes and stated that she was unsure of the duration of 
the veteran's partial nasolacrimal duct obstruction and was 
unaware of whether mustard gas could have potentially caused 
the condition.  In a subsequent letter she indicated that 
mustard gas can cause ocular surface problems, and noted that 
the veteran's ocular surface was normal.  She reiterated that 
she was unaware of whether mustard gas causes nasolacrimal 
duct obstruction, and stated that "It appears that [mustard 
gas] may have been a culprit in [the veteran's] case, but I 
am unable to prove that at this time."

The Board finds that Dr. Baker's opinion is speculative.  
Importantly, she indicated that she was unaware of whether 
mustard gas caused nasolacrimal duct obstruction.  While she 
concluded that mustard gas may have been the culprit, such 
conclusion was not supported by any articulated clinical 
rationale.  Indeed, she concluded that she was unable to 
prove such a relationship.  On the other hand, at a December 
1996 VA ophthalmologic examination, the examiner opined that 
it was not likely that the current nasolacrimal duct 
obstruction was due to the veteran's alleged exposure to 
mustard gas during service many years previously.  He also 
noted that nasolacrimal duct obstruction was a fairly common 
problem in persons in the seventh decade of life.  The 
examiner delineated the known residuals of mustard gas 
exposure and noted that the veteran had none of the known 
residuals.  

Given the uncertain nature of the private examiner's opinion, 
when compared to the more certain nature of the VA eye 
examiner, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic blepharitis and nasolacrimal duct 
obstruction.  This is in accordance with VA's duty to assess 
the credibility and weight given to evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  See also Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified at 38 U.S.C. § 5107).


ORDER

Service connection for chronic blepharitis and nasolacrimal 
duct obstruction secondary to exposure to mustard gas is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

